UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q |X|QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ||TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21696 ARIAD Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 22-3106987 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 26 Landsdowne Street, Cambridge, Massachusetts 02139 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (617) 494-0400 Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report:Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes |X|No|| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ||No|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Check one: Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b - 2 of the Exchange Act).Yes ||No |X| The number of shares of the registrant’s common stock outstanding as of July 30, 2010 was 110,787,745. ARIAD PHARMACEUTICALS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 ITEM 1. UNAUDITED FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4. CONTROLS AND PROCEDURES 29 PART II. OTHER INFORMATION 30 ITEM 1A. RISK FACTORS 30 ITEM 6. EXHIBITS 31 SIGNATURES 32 EXHIBIT INDEX 33 PART I. FINANCIAL INFORMATION ITEM 1. UNAUDITED FINANCIAL STATEMENTS ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except share and per share data June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Amounts due under license or collaboration agreements Other current assets Total current assets Restricted cash Property and equipment, net Intangible and other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Current portion of long-term debt and capital lease obligations $ $ Accounts payable Accrued compensation and benefits Accrued product development expenses Other accrued expenses Current portion of deferred revenue 50 Current portion of deferred executive compensation Other current liabilities Total current liabilities Capital lease obligations 97 Deferred revenue Deferred executive compensation Other long-term liabilities Warrant liability Stockholders’ equity (deficit): Preferred stock, $.01 par value, authorized 10,000,000 shares, none issuedand outstanding Common stock, $.001 par value; authorized, 240,000,000 shares in 2010,145,000,000 shares in 2009; issued and outstanding, 110,728,367 shares in2010 and 109,042,782 shares in 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See notes to unaudited condensed consolidated financial statements. 1 ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, In thousands, except per share data License and collaboration revenue $ Service revenue Total revenue Operating expenses: Research and development General and administrative Total operating expenses Income (loss) from operations ) ) Other income (expense): Interest income 14 37 22 72 Interest expense ) Revaluation of warrant liability ) ) ) Other income (expense), net ) ) ) Net income (loss) $ $ ) $ $ ) Net income (loss) per share – basic $ $ ) $ $ ) – diluted $ $ ) $ $ ) Weighted-average number of shares of common stock outstanding – basic 110,290 86,359 – diluted See notes to unaudited condensed consolidated financial statements. 2 ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, In thousands Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Accretion of discount on marketable securities ) Stock-based compensation Deferred executive compensation expense Revaluation of warrant liability Increase (decrease) from: Other current assets Amounts due under license or collaboration agreements ) ) Other assets 5 ) Accounts payable ) Accrued compensation and benefits ) Accrued product development expenses ) ) Other accrued expenses ) ) Other current liabilities ) Deferred revenue ) Deferred executive compensation paid ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Acquisitions of marketable securities ) Proceeds from maturities of marketable securities Investment in property and equipment ) ) Investment in intangible assets ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayment of long-term borrowings ) ) Principal payments under capital lease obligation ) ) Proceeds from issuance of common stock, net of issuance costs Proceeds from issuance of common stock pursuant to stock option and purchase plans Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to unaudited condensed consolidated financial statements. 3 ARIAD PHARMACEUTICALS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Management Statement In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of items of a normal and recurring nature) necessary to present fairly the financial position as of June 30, 2010, and the results of operations and cash flows for the three-month and six-month periods ended June 30, 2010 and 2009.The results of operations for the six-month period ended June 30, 2010 are not indicative of the results to be expected for any other period or the full year.These financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, which includes consolidated financial statements and notes thereto for the years ended December 31, 2009, 2008 and 2007. Since its inception, the Company has incurred significant operating losses related to its research and development programs and supporting activities.The Company has funded its losses through the sale of equity securities, debt and cash received pursuant to collaboration agreements, including its agreements with Merck & Co., Inc. (together with its subsidiaries, “Merck”) for the development, manufacture and commercialization of its lead product candidate, ridaforolimus (see Note 2).At June 30, 2010, the Company had $61.8 million of cash and cash equivalents. The Company expects to incur significant operating expenses through at least 2011 and, therefore, will require substantial additional funding to support its research and development programs, including preclinical development and clinical trials, for operating expenses, for the pursuit of regulatory approvals, and for establishing manufacturing, marketing and sales capabilities.There are numerous factors that affect the Company’s level of spending on its research and development programs and supporting activities, including the number, size and complexity of, and rate of enrollment of patients in, clinical trials for AP24534, the extent of other development activities for AP24534, the progress of the Company’s preclinical and discovery research programs, including AP26113, the timing and amount of any future milestone and royalty payments related to ridaforolimus from Merck, and the impact of business development activities, among other factors.The Company believes that its cash and cash equivalents are sufficient to fund its operations into the second half of 2011.The Company is pursuing partnering and licensing opportunities for its products and technologies and may issue common stock, debt or other securities to raise additional funding. 2. Collaboration and License Agreements with Merck & Co., Inc. In July 2007, the Company entered into a collaboration agreement with Merck for the joint global development, manufacture and commercialization of ridaforolimus, the Company’s lead product candidate, for use in cancer (the “Collaboration Agreement”).In May 2010, the Company entered into an amended and restated agreement with Merck for ridaforolimus (the “License Agreement”), which replaced the Collaboration Agreement.These agreements are described below. The Collaboration Agreement Under the terms of the Collaboration Agreement, as in effect until May 4, 2010, Merck and the Company were conducting a broad-based development program for the use of ridaforolimus in multiple types of cancer.Each party funded 50 percent of global development costs, except that Merck funded 100 percent of any cost of development specific to development or commercialization of ridaforolimus outside the United States.Under the Collaboration Agreement, the Company was responsible for supplying the active pharmaceutical ingredient used in the product and Merck was responsible for the formulation of the finished product, all under a separate supply agreement between the parties entered into in May 2008. 4 The Collaboration Agreement provided that, in the United States, the Company and Merck would co-promote the product, the Company would distribute and sell the product for all cancer indications and record all sales, and each party would receive 50 percent of the profit from such sales.Outside the United States, Merck would distribute, sell and promote the product and record all sales, and Merck would pay the Company tiered double-digit royalties on such sales.Royalties would be payable by Merck, on a country by country basis, until the later of (i) the expiration of the last valid claim of any patent rights owned by either the Company or Merck that cover the product, (ii) a specified number of years from first commercial sale, or (iii) the last date upon which the Company supplies the active pharmaceutical ingredient to Merck under the supply agreement, subject to partial reduction in certain circumstances. Under the terms of the Collaboration Agreement, Merck paid the Company an initial up-front payment of $75 million in July 2007, and agreed to pay up to $652 million in milestone payments, of which $53.5 million had been paid up to May 4, 2010, based on the successful development of ridaforolimus in multiple potential cancer indications, and achievement of specified product sales thresholds.Merck had also agreed to provide the Company with up to $200 million in interest-bearing, repayable, development cost advances to cover a portion of the Company’s share of global costs, after the Company had paid $150 million in global development costs and had obtained regulatory approval to market ridaforolimus from the Food and Drug Administration (“FDA”) in the United States or similar regulatory authorities in Europe or Japan. The Company’s accounting policy for exclusive license arrangements is to recognize revenue when all revenue recognition criteria have been met.As the Collaboration Agreement included multiple elements, the Company identified the units of accounting and determined the related performance period.The Company assessed each of the deliverables related to the Collaboration Agreement against the separation criteria for multiple element arrangements and concluded that the license and research and development deliverables constituted one unit of accounting.This conclusion reflected the nature of the planned research and development services under the terms of the Collaboration Agreement and the ongoing research in multiple cancer indications.The up-front and milestone payments received were deferred and were being recognized as revenue through 2023, the estimated expiration of the patents related to the underlying technology, which was determined to be the performance period. Development costs under the Collaboration Agreement were aggregated and split between the Company and Merck in accordance with the terms of the agreement.The Company’s share of such development costs from inception of the collaboration up to May 4, 2010 was reflected in operating expenses in the Company’s statement of operations.Any amounts due to or from Merck in respect of such development costs and milestone payments earned but not received were recorded as such on the Company’s balance sheet. The License Agreement Under the terms of the License Agreement, the Company has granted Merck an exclusive license to develop, manufacture and commercialize ridaforolimus in oncology, and Merck has assumed responsibility for all activities related to the development, manufacture and commercialization of ridaforolimus and will fund 100 percent of all ridaforolimus costs incurred after January 1, 2010.If ridaforolimus receives regulatory approval, Merck will be responsible for selling ridaforolimus worldwide, will record global sales and will pay the Company tiered double-digit royalties on global net sales.The Company has an option to co-promote ridaforolimus with up to 20 percent of the sales effort in all indications in the United States and, in such case, would be compensated by Merck for its sales efforts. 5 Under the License Agreement, Merck paid the Company an initial up-front fee of $50 million in May 2010 and has agreed to pay the Company up to $514 million in regulatory and sales milestone payments, based on the successful development of ridaforolimus in multiple potential cancer indications and upon achievement of specified product sales thresholds.These potential milestone payments include up to $65 million associated with potential regulatory filings and approvals for the sarcoma indication, which is currently in Phase 3 clinical development (consisting of $25 million for acceptance of a new drug application by the FDA, $25 million for marketing approval in the United States, $10 million for marketing approval in Europe, and $5 million for marketing approval in Japan), up to $249 million associated with potential regulatory filings and approvals for other cancer indications, and up to $200 million associated with the achievement of certain sales thresholds.These milestone payments replace the remaining unpaid milestone payments provided for in the Collaboration Agreement. The License Agreement provides that all ridaforolimus activities that had been the responsibility of the Company under the Collaboration Agreement will be transitioned to Merck, a process the Company estimates will take approximately six months to complete.Merck will pay the Company for its internal transition services at agreed upon rates as well as reimburse the Company for all external costs incurred in connection with transition services or research and development activities. Pursuant to this License Agreement, in addition to the $50 million up-front payment from Merck, the Company has also received from Merck approximately $12.8 million for its share of costs incurred in the period from January 1, 2010 to May 4, 2010 related to development, manufacture and commercial activities for ridaforolimus in accordance with the cost sharing provisions of the Collaboration Agreement as in effect during that period. The Company considers this License Agreement to be a new agreement for accounting purposes as the economic terms and deliverables have been materially modified from the prior arrangement.The Company assessed each of the deliverables related to the License Agreement against the separation criteria for multiple element arrangements and concluded that there are two units of accounting, namely the license and the transition services.The Company concluded that the license deliverable has stand-alone value as the nature of the transition services could be provided by other vendors and there is objective and reliable evidence of the fair value of the undelivered transition services.In accounting for separate units of accounting for multiple element arrangements, when the fair value of the undelivered element is known, the revenue recognized for the undelivered element is based on the fair value of this unit of accounting.Accordingly, the Company will recognize the fair value of the transition services as they are provided.The Company’s accounting policy for exclusive licenses is to recognize revenue when all revenue recognition criteria are met.Accordingly, the Company recognized the revenue associated with the delivered elements of the agreement in the current quarter. The amounts recognized as license and collaboration revenue in the three-month period ended June 30, 2010 included the following components: ● $50 million up-front payment pursuant to the License Agreement, ● $12.8 million payment received from Merckpursuant to the License Agreement as reimbursement for the Company’s 50 percent share of costs incurred from January 1, 2010 to May 4, 2010, and ● $109.4 million representing the recognition of revenue deferred as of March 31, 2010 under the Company’s accounting for the Collaboration Agreement. Under the License Agreement, Merck will pay the Company for its internal transition services from May 4, 2010 until completion of the transition.The Company recognizes these payments as service revenue as the services are delivered.For the three-month period ended June 30, 2010, the Company has recorded approximately $2.8 million of service revenue related to its transition services.The cost of such services is reflected in operating expenses in the period in which they are incurred. 6 Merck is required to reimburse the Company for the cost of any services related to ridaforolimus being provided to the Company by outside service providers from May 4, 2010 until completion.Based on the nature of the arrangement with Merck for management of such services and reimbursement of their costs, reimbursement received from Merck for the cost of such services is reflected as an offset to the related cost and presented on a net basis in operating expenses.As noted above, the payment for all internal costs associated with transition services is presented on a gross basis as service revenue. 3. Property and Equipment, Net Property and equipment, net, was comprised of the following at June 30, 2010 and December 31, 2009: In thousands June 30, December 31, Leasehold improvements $ $ Equipment and furniture Less accumulated depreciation and amortization ) ) $ $ Depreciation and amortization expense for the six-month periods ended June 30, 2010 and 2009 amounted to $1.6 million and $1.6 million, respectively. The Company leases certain assets under capital leases having terms up to three years.Assets under capital leases included in property and equipment were as follows at June 30, 2010 and December 31, 2009: In thousands June 30, December 31, Equipment and furniture $ $ Less accumulated depreciation and amortization ) ) $ $ 4. Intangible and Other Assets, Net Intangible and other assets, net, were comprised of the following at June 30, 2010 and December 31, 2009: In thousands June 30, December 31, Capitalized patent and license costs $ $ Purchased technology Less accumulated amortization ) ) Other assets 32 36 $ $ Amortization expense for intangible assets amounted to $1.4 million and $287,000 for the six-month periods ended June 30, 2010 and 2009, respectively.The weighted average amortization period for intangible assets was 15.0 years in 2010 and 15.3 years in 2009. 7 5. Long-term Debt and Capital Lease Obligations Long-term debt and capital lease obligations were comprised of the following at June 30, 2010 and December 31, 2009: In thousands June 30, December 31, Bank term loan $ $ Capital lease obligations Less current portion ) ) $
